CCA #       13-13-00372-CR                           OFFENSE:     Sexual Assault        SSctS
            DAVID ALLEN RUSSELL v, THE STATE OF
STYLE:      TEXAS                                    COUNTY:      Collin


TRIAL COURT:                  199th District Court                                             MOTION

TRIAL COURT #:                199-81323-2012             FOR REHEARING IS: _
TRIAL COURT JUDGE:            Hon. Angela Michelle       DATE: April 9, 2015
                              Tucker
DISPOSITION: Affirmed                                    JUDGE: Chief Justice Valdez

DATE:
JUSTICE:                                   PC

PUBLISH:                                  DNP:



CLK RECORD:              X                               SUPP CLK RECORD _X_
RPT RECORD:             ;X_                              SUPP RPT RECORD

STATE BR:           X                                    SUPP BR

APPBR:"        X                                          PROSE BR




                                                                                   SHI'IS
                                                                                   S¥9-/S
                                  IN THE COURT OF CRIMINAL APPEALS
                                                                                   SW-15
                                                        CCA#                   SSO-IS

    APPFLLANT\^                        Petition           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                       DATE:

                                                          JUDGE:

date: Xc/jy zi°i 'Zesr                                    SIGNED:.                       PC:


JUDGE:        /^                                          PUBLISH:                      DNP:




                        MOTION FOR REHEARING IN           MOTION FOR STAY OF MANDATE IS:

CCA IS:                        ON                                                  ON

JUDGE:                                                    JUDGE: